June 26, 2009


Mr. Robert L. Soza
Jackson Walker L.L.P.
112 E. Pecan Street, Suite 2400
San Antonio, TX 78205

Honorable Alvin J. Morales
Webb County Court at Law No. 1
1110 Victoria St Ste 303
Laredo, TX 78040

Mr. Peter M. Kelly
Law Office Of Peter M. Kelly, P.C.
1005 Heights Blvd.
Houston, TX 77008
Mr. William G. Whitehill
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, TX 75201

Mr. Dan Pozza
Law Offices of Dan Pozza
239 E. Commerce Street
San Antonio, TX 78205

RE:   Case Number:  09-0221
      Court of Appeals Number:  04-08-00688-CV
      Trial Court Number:  2000PB7000049-L1

Style:      IN RE  MARIA CRISTINA BRITTINGHAM-SADA, DANIEL MILMO
      BRITTINGHAM, AND MARIA CRISTINA LOBEIRA-BRITTINGHAM

Dear Counsel:

      Today the Supreme Court of Texas granted the  Joint  Motion  to  Abate
Petition for Writ of Mandamus and issued the  enclosed  abatement  order  in
the above-referenced case.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Mr. Keith E. Hottle  |
|   |Ms. Margie Ramirez   |
|   |Ibarra               |
|   |Mr. Rogelio Garza    |
|   |Rios                 |
|   |Mr. Adam P. Schiffer |